DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application claims priority to, and the benefit of, U.S. Provisional Patent Application No. 62/617,528, filed on January 15, 2018.
Status of the Claims
Amendments to claims 1 and 7 have been entered.
Claims 2, 8 – 10 and 14 are canceled. 
Claims 24 – 25 are newly added.
Accordingly, claims 1, 3-7, 11-13 and 15-25 are currently pending.
Response to Applicant’s Remarks
Applicant has removed features for which the Examiner made 112 a and b rejections as well as a Drawing objection in the previous action.  As such, the related 112 a and b rejections and Drawing objection has been withdrawn.  See Remarks Pgs. 6 – 7.
Although applicant admits Cheng teaches cross-correlation, Applicant suggests that it may be improper to modify Rao with Cheng to teach cross-correlation to reduce interference because Cheng is silent regarding cross-correlation being used to suppress interference.  See Remarks Pg. 8.
In response, the prior art has established that Zadoff-Chu may have good cross-correlation properties.  For example, please see the following cases below:
Cheng (US 2016/0223641) teaches “The Zadoff-Chu sequence has an orthogonal property between different cyclic shifts of a root sequence when signals are received synchronously. Zadoff-Chu sequences do not, however, have sufficiently high cross-correlation properties between sequences when the received signals do not arrive synchronously (Para. 77).”
Vanderveen (US 2019/0221110) teaches “Zadoff Chu sequences can provide low cross-correlation among signals from different transmitters (Para. 71).”
Jiang (US 2009/0046629) teaches “The latter constraint on N also guarantees the lowest and constant-magnitude cross-correlation {square root over (N)} between N-length sequences with different values of M: M.sub.1, M.sub.2 such that (M.sub.1-M.sub.2) is relatively prime to N. As a result, choosing N a prime number always guarantees this property for all values of M&lt;N, and therefore maximizes the set of additional sequences, non orthogonal, but with optimal cross-correlation property. On top of providing additional sequences for a UE to chose among in a given cell, these sequences are also intended to be used in neighboring cells, so as to provide good inter-cell interference mitigation. In this disclosure, the terms: Zadoff-Chu, ZC, and ZC CAZAC, are used interchangeably. The term CAZAC denotes any CAZAC sequence, ZC or otherwise (Para. 43).”
Thus, it appears that good correlation properties can be high correlation or low correlation depending on the type of interference that Applicant is trying to reduce.  Interreference as broadly claimed could be due to noise and/or multipath or, alternatively, could be due to radar signals coming from other vehicles.  Based on what is known in the prior art, it appears that low correlation is desired for interference between or among different radars whereas high correlation for signals to be integrated and/or mixed is desired for eliminating multipath and other noise.  Thus, as broadly claimed either reference Cheng or Jiang could be used as the secondary reference until the claims are amended to define or limit the type of interference.  Alternatively, Rao and its teaching regarding Zadoff-Chu could have anticipated the claimed subject matter of claim 1 because the correlation-properties of Rao would have to be either high or low and the type of unwanted interference is not defined.  Moreover, the Jiang reference could have been used to teach optimal cross-correlation properties to reduce interference among different radars but the claims have not yet been amended to further define or limit the type of interference as being interference between/among different radars.  One of ordinary skill understands that high cross-correlation is desired for signals that are to be summed, integrated and/or mixed.  The breadth of the claimed subject matter neither convey the type of radar or its application regarding interreference suppression nor the type of interference to be suppressed.  
Applicant states that the prior art does not teach the newly added limitation “the suppressing of the interference performed in a physical layer (PHY) of a protocol stack.”
After consulting with other Examiners and a Primary Examiner, it was determined that encoded signals have to be on a physical layer.  For example, Richardson (US 5,828,333) teaches “The invention uses spread spectrum signals and random access protocols to eliminate or minimize interference from other CW diplex Doppler radars in a multi-user environment such as a vehicular collision avoidance system. In general, "multiple access" means a group of users sharing a common group of channels for transmitting information, such a radar signals. If several users transmit on the same radar channel, interference occurs and the invention implements a protocol to sort the users and channels into a non-overlapping pattern (col. 5 ll. 1 – 12).”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically teachesd as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-6, 13, 15-20 and 22-23 are rejected under 35 U.S.C. 103 as being obvious over Rao (US 2018/0231652) in view of Cheng (US 2016/0223641) and Richardson (US 5,828,333).
As to claims 1 and 13, Rao teaches a vehicle (vehicle 1) for autonomous driving (intended use; also, the specification does not appear to provide any level of specific detail for autonomous driving other than for its intended use), the vehicle comprising: 
a radar sensor (Fig. 1 shows radar interrogator 80 and radar transponder 90 and Fig. 2 shows the interrogator and Fig. 3 shows the transponder) comprising: 
a waveform generator of a waveform transmission module (Fig. 2A item 206; “local oscillator” in Paras. 32 and 55) adapted to generate a phase- coded waveform based on a set formed from an orthogonal sequence concatenated multiple times with itself, wherein the orthogonal sequence is a Zadoff-Chu (ZC) sequence (Rao teaches codes that “may repeat after a certain time duration, sometimes called the pulse repetition interval (PRI) (emphasis added)” thus meeting the scope of codes that are concatenated multiple times with itself.  See Rao Para. [0052].   Rao further teaches that the code can be the “constant amplitude zero autocorrelation codes (CAZAC) (also known as Frank -Zadoff-Chu (FZC) sequences)” thus meeting the scope of “phase-coded waveforms” namely “Zadoff-Chu (ZC)” codes which are inherently orthogonal.  Id.  The specification at para. 20 admits that the correlation of the ZC codes multiple times with itself results in periodic (cyclic) correlation.  See Spec. 20.  In view of Applicant’s specification, one of ordinary skill would reasonably conclude that the periodic correlation is an inherent feature resulting from a correlation of ZC codes which is clearly taught in Rao.  See also Fig. 9 showing at least three sequences thus meeting the scope of “sequences concatenated multiple times with itself”); and 
a receiver (Fig. 2A 208) adapted to estimate a range (Para. [0031] “range”) and Doppler from a periodic auto-correlation formed from a correlation of a received echo and the phase-coded waveform (Para. [0042] “The longer the sequence of correlator outputs used to estimate the Doppler frequency.”  See also Para. [0044] “Multiple correlators produce multiple complex correlation values corresponding to different range bins or delays. As discussed herein, each time slice contains one correlation value in a time series of correlation values upon which Doppler processing is performed”).
Although Rao teaches at Para. 53 “codes that have good autocorrelation and cross correlation properties are desirable. Generally, the better the autocorrelation of codes,” Rao is silent regarding that cross-correlation is being performed to reduce interference.  
In the same field of endeavor, Cheng teaches “The Zadoff-Chu sequence has an orthogonal property between different cyclic shifts of a root sequence when signals are received synchronously. Zadoff-Chu sequences do not, however, have sufficiently high cross-correlation properties between sequences when the received signals do not arrive synchronously (Para. 77).”  
In view of the teachings of Cheng, it would have been obvious to a person having ordinary skill in the art to ensure that the Zadoff-Chu sequences as taught by Rao are received in a synchronous manner in order to have good orthogonality and cross-correlation properties thereby reducing interference such as noise and multipath especially for signals to be integrated or mixed thus improving signal-to-noise.  
It is the Examiner’s understanding that encoded signals would have to be performed on a protocol stack.  In the interest of compact prosecution, another reference is brought in.
In the same field of endeavor, Richardson teaches “The invention uses spread spectrum signals and random-access protocols to eliminate or minimize interference from other CW diplex Doppler radars in a multi-user environment such as a vehicular collision avoidance system. In general, "multiple access" means a group of users sharing a common group of channels for transmitting information, such a radar signals.  If several users transmit on the same radar channel, interference occurs and the invention implements a protocol to sort the users and channels into a non-overlapping pattern (col. 5 ll. 1 – 12).”
In view of the teachings of Richardson, it would have been obvious to a person having ordinary skill in the art to apply encoded signals in the protocol stack to reduce interference because one of ordinary skill understand that codes such as Zadoff-Chu are embedded in a protocol stack thus the motivation is to realization of the Zadoff-Chu to a practical application in order to enjoy the benefits of interference mitigation.
As to claims 3 and 15, Rao in view of Cheng and Richardson further teaches the vehicle of claim 13 and radar of claim 1, wherein the phase-coded waveform comprises at least one of an increasing phase evolution or a decreasing phase evolution (Rao: Para. [0031] “chirp” a chirp increases and/or decreases linearly and repeats thus meeting the scope of at least one of a triangle-type or saw-type).
As to claims 4 and 16, Rao in view of Cheng and Richardson further teaches the vehicle of claim 13 and radar of claim 1, wherein the phase-coded waveform comprises one of a triangle-type phase evolution or a saw-type phase evolution (Id.).
As to claims 5 and 17, Rao in view of Cheng and Richardson further teaches the vehicle of claim 13 and radar of claim 1, wherein a transmit antenna of the waveform transmission module is further adapted to transmit the phase-coded waveform (Rao: Para. [0052] discusses various spreading codes that are transmitted include Zadoff-Chu.  Fig. 1 also shows Rx/Tx items 104.).
As to claims 6 and 18, Rao in view of Cheng and Richardson further teaches the vehicle of claim 13 and radar of claim 1, wherein the receiver is further adapted to receive the echo (Rao: Fig. 1 shows transmitting and receiving).
As to claim 19, Rao in view of Cheng and Richardson further teaches the vehicle of claim 13, wherein the vehicle is one of a terrestrial vehicle, an airborne vehicle, or a marine vehicle (Rao: Fig. 1 shows a terrestrial vehicle).
As to claim 20, Rao in view of Cheng and Richardson further teaches the vehicle of claim 19, wherein the phase-coded waveform has a frequency within an autonomous vehicle range of frequencies (Rao: Fig. 1).
As to claim 22, Rao in view of Cheng and Richardson further teaches the radar sensor of claim 1, wherein the phase-coded waveform has a frequency within an autonomous vehicle range of frequencies (Rao: Fig. 1 shows an automotive radar system).
As to claim 23, Rao in view of Cheng and Richardson further teaches the radar sensor of claim 1, wherein the receiver is further adapted to estimate the Doppler from a delay between correlation peaks of the periodic auto-correlation (Rao: Para. 42 & 44 as previously cited).

Allowable Subject Matter
Claims 7, 11-12, 21 and 24 – 25.
Rao does not teaches extracting an IPV6 address from an echo.  
Anvari (US 10,591,590) teaches “transmitting a coded signal like an IP address” but is directed to a wireless communication sensor instead of radar and does not specify an IPV6 address.   

Conclusion
	
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W JUSTICE whose telephone number is (571)270-7029.  The examiner can normally be reached on 7:30 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL W JUSTICE/Examiner, Art Unit 3648        

/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648